[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                            AUGUST 2, 2007
                              No. 06-16674                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                      D. C. Docket No. 05-00044-CR-2

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                                   versus

MARK DAMON WILLIAMS,

                                                     Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                      _________________________

                              (August 2, 2007)

Before TJOFLAT, HULL and PRYOR, Circuit Judges.

PER CURIAM:

     Mark Damon Williams appeals his conviction for possession of a firearm by
a felon. See 18 U.S.C. §§ 922(g), 924(e). Williams argues that the district court

abused its discretion when it (1) allowed cross-examination of an exculpatory

witness regarding character evidence that was not probative of truthfulness, (2)

allowed the jury access during deliberations to a videotape of a police interview of

Williams in which Williams made incriminating statements, and (3) refused to

divulge the identity of a confidential informant. We affirm Williams’s conviction.

                                I. BACKGROUND

      In December 2004, police officers executed a search warrant on the

residence of the parents of Glorietta Nix, after a confidential informant provided a

statement that he had purchased cocaine at the residence. The confidential

informant also stated that there were guns in the residence and that Glorietta Nix,

who allegedly also resided at the home, had a gun. During the execution of the

warrant, police officers observed Williams throw a firearm. A loaded firearm was

found under a desk in the location that the officer observed the firearm thrown.

Williams was arrested for misdemeanor possession of marijuana and was later

indicted on one count of possession of a firearm by a felon. See 18 U.S.C. §§

922(g)(1), 924(e).

      At trial, Williams denied possessing a firearm and argued that the firearm

that was found belonged to Nix. Nix testified that she had stored the firearm under



                                          2
the desk earlier in the day. Over Williams’s objection, the government cross-

examined Nix about her alleged drug sales and mentioned, in its closing argument,

that Nix was an alleged drug dealer. The jury found Williams guilty, and the

district court sentenced Williams to 188 months of imprisonment.

                         II. STANDARDS OF REVIEW

      We review evidentiary rulings of the district court for a clear abuse of

discretion. United States v. Drury, 396 F.3d 1303, 1315 (11th Cir. 2005). “Even

where an abuse of discretion is shown, however, nonconstitutional evidentiary

errors are not grounds for reversal absent a reasonable likelihood that the

defendant’s substantial rights were affected.” United States v. Clemons, 32 F.3d

1504, 1512 (11th Cir. 1994). Evidentiary objections not raised at trial are reviewed

only for plain error. United States v. King, 73 F.3d 1564, 1571–72 (11th Cir.

1996). We review for abuse of discretion a refusal by the district court to compel

the government to disclose the identity of a confidential informant. United States

v. Gutierrez, 931 F.2d 1482, 1490 (11th Cir. 1991).

                                III. DISCUSSION

      Williams presents three arguments on appeal. First, he argues that the

district court abused its discretion when it allowed cross-examination regarding

impermissible character evidence. Next, he argues that the district court erred



                                          3
when it allowed the jury access during deliberations to a post-arrest interview of

Williams. Finally, he argues that the district court abused its discretion when it

refused to require the government to divulge the identity of a confidential

informant. We address each argument in turn.

A. Cross-Examination of Witness Regarding Impermissible Character Evidence

      Williams argues that the district court abused its discretion when it allowed

the government to cross-examine exculpatory witness Nix about her alleged drug

sales. Williams asserts that Nix’s alleged drug activity was not probative of her

character for truthfulness and was an impermissible topic for cross-examination.

“Federal Rule of Evidence 608(b) provides that specific instances of conduct, if

probative of truthfulness or untruthfulness, may be inquired into on cross-

examination of a witness.” Clemons, 32 F.3d at 1511. The district court allowed

the government to cross-examine Nix about her prior involvement in drug sales,

conduct for which she had not been convicted.

      Any error was harmless. Even when an abuse of discretion has occurred, an

evidentiary error that does not violate the Constitution is not grounds for reversal

unless there is a reasonable likelihood that the substantial rights of the defendant

were affected. Id. We ask whether the “error probably had a ‘substantial

influence’ on the jury's verdict.” United States v. Stephens, 365 F.3d 967, 976–77



                                           4
(11th Cir. 2004).

      The evidentiary error here does not warrant reversal. Nix denied prior drug

sales and merely acknowledged that the police believed that drugs were being sold

out of the home of her parents and that this was the basis for the search warrant.

The jury had already learned this information from prior police testimony. We

cannot say that the line of questioning substantially influenced the verdict of the

jury; Williams’s substantial rights were not affected.

         B. Jury Access to Videotape of Post-Arrest Interview of Williams

      Williams argues that the district court abused its discretion when it permitted

the jury access during deliberations to a videotape of a post-arrest interview of him.

Williams contends that allowing the jury access to the videotape during

deliberations resulted in undue emphasis on the videotape and violated his right to

be present at “every trial stage.” See Fed. R. Crim. P. 43(a).

      Williams’s argument that the jury’s access to the videotape of his post-arrest

interview resulted in undue emphasis on the videotape fails. We have approved

jury access to transcripts of taped conversations during deliberations, “[a]bsent a

showing that the transcripts were inaccurate . . . .” United States v. Williford, 764

F.2d 1493, 1503 (11th Cir. 1985). A tape recording “is just another piece of real

evidence.” United States v. Onori, 535 F.2d 938, 947 (5th Cir. 1976). The district



                                           5
court did not abuse its discretion in permitting the jury access to the videotape

during its deliberations.

      Williams’s argument that allowing the jury access during deliberations to the

videotape of his post-arrest interview violated his right to be present under Rule

43(a) also fails. Because Williams did not raise this argument at trial, we review

for plain error. We have never held that a defendant has a right to be present

during jury deliberations. The district court did not plainly err.

                        C. Identity of Confidential Informant

      Williams contends that the district court abused its discretion when it refused

to require the government to disclose the identity of a confidential informant.

Williams asserts that the confidential informant may have had information about

the firearm at issue that would have been exculpatory to Williams. In determining

whether disclosure is required, we apply a balancing test that focuses on three

factors: “the extent of the informant’s participation in the criminal activity, the

directness of the relationship between the defendant’s asserted defense and the

probable testimony of the informant, and the government’s interest in

nondisclosure.” United States v. Tenorio-Angel, 756 F.2d 1505, 1509 (11th Cir.

1985). “Mere conjecture or supposition about the possible relevancy of the

informant’s testimony is insufficient to warrant disclosure. The defendant must



                                            6
show that the informant’s testimony would significantly aid in establishing an

asserted defense.” United States v. Kerris, 748 F.2d 610, 614 (11th Cir. 1984).

      The district court did not abuse its discretion when it refused to require the

government to disclose the identity of its confidential informant. The confidential

informant was not involved in the criminal activity with which Williams was

charged, and Williams does not dispute the interest of the government in protecting

the confidentiality of the informant. The relationship between Williams’s asserted

defense, that he did not possess a firearm, and the probable testimony of the

informant is tangential at best. Although the confidential informant had

information that a firearm was located in the residence, to say that the confidential

informant would provide exculpatory testimony for Williams requires pure

conjecture. We are not persuaded that the informant’s testimony would

significantly aid Williams’s asserted defense that he did not possess a firearm.

                                 IV. CONCLUSION

      Williams’s conviction is

      AFFIRMED.




                                           7